Citation Nr: 1712328	
Decision Date: 04/17/17    Archive Date: 04/26/17

DOCKET NO.  12-23 925A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for fecal incontinence, to include as secondary to service-connected Hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Fisher, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from August 1991 to August 1999.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In August 2015, the Board remanded this issue to the RO for additional evidentiary development, including a new VA examination.


FINDINGS OF FACT

The weight of the evidence is against a finding that the Veteran's fecal incontinence was incurred during active duty service or was caused or aggravated by her service-connected disabilities.


CONCLUSION OF LAW

The criteria for entitlement to service connection for fecal incontinence, to include as secondary to service-connected Hepatitis C, have not been met. 38 U.S.C.A. §§ 1101, 1110, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA Notice

VA has complied with the duties to notify and assist in this case.  The Veteran has not raised any procedural arguments regarding the notice provided in this case. Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Veteran's representative claimed that the most recent VA examination failed to comply with remand instructions.  The Board, however, finds that the examination was adequate, and provided a well-reasoned opinion appropriate for adjudication.  As such, the Board finds that the August 2015 remand directives have been substantially complied with.  Stegall v. West, 11 Vet. App. 268 (1998).

II. Service Connection

Direct Service Connection

The Veteran contends that she is entitled to service connection for fecal incontinence, to include as secondary to service-connected hepatitis C.  Having reviewed all of the relevant evidence of record, the Board concludes that the Veteran's fecal incontinence did not manifest during, or as a result of, active military service.

Generally, service connection will be granted for a disability resulting from an injury or disease caused or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  A grant of service connection for a disability requires: (1) a present disability or persistent or recurrent symptoms of a disability; (2) an in-service incurrence of aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the in-service event, injury, or disease.  38 C.F.R. § 3.303 (2016); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Veteran's service treatment records are silent as to complaints of fecal leakage.  An instance of diarrhea was noted in association with flu-like symptoms in February 1997, assessed as an upset stomach.  Furthermore, the Veteran did not assert a claim for service connection for fecal incontinence until 2009, approximately ten years after she left service.  The Veteran has indicated that she believes her fecal incontinence to be secondary to her service-connected conditions.

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.  When the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board concludes that the evidence of record demonstrates that the Veteran's fecal incontinence did not occur in service, nor within the presumptive period of one year after service.  As the evidence does not stand in relative equipoise, the benefit of the doubt standard is inapplicable.

Secondary Service Connection

The Veteran contends that she is entitled to service connection for fecal incontinence, to include as secondary to service-connected hepatitis C.  Having reviewed all of the relevant evidence of record, the Board concludes that the Veteran's fecal incontinence was not caused or aggravated by a service-connected disability.

In order to prevail under a theory of secondary service connection, there must be: (1) evidence of a current disorder; (2) evidence of a service-connected disability; and, (3) medical nexus evidence establishing a connection between the service-connected disability and the current disorder.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

In addition, the regulations provide that service connection is warranted for a disorder that is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Any additional impairment of earning capacity resulting from an already service-connected disability, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected disability, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary disorder, the secondary disorder shall be considered a part of the original disability.

The Veteran reports an onset of fecal leakage and incontinence around November 2009, around the time she started Ribavarin to treat her Hepatitis C.  She stated that she experienced daily diarrhea that required wearing absorbent pads changed a minimum of three times each day, though the changes increased in frequency over time.  She stopped the treatment for Hepatitis C, but the symptoms persisted.

VA medical records show complaints of fecal incontinence since 2009.  In November 2009, rectal incontinence was noted over the last few weeks with no bladder incontinence.  In December 2009, records reflect a report of liquid stool and incontinence.  In January 2010, records note intermittent rectal incontinence with an appointment with the gastrointestinal clinic upcoming.  In March 2010, the gastrointestinal specialist discussed bowel irregularity and incontinence.  Rare bleeding during wiping was noted.  The impression was marked as bowel irregularity likely irritable bowel and small polyps.  A May 2010 follow up noted less abdomen pain after starting Metamucil, but was silent as to continued incontinence.  November 2013 noted diarrhea and constipation.  In March 2015, the Veteran denied problems with bowel movements.  A June 2015 colonoscopy found a normal colon.  In October 2015, a primary care provider noted rectal incontinence with a colon polyp removed in 2010.

In a July 2010 VA examination, the examiner concluded that he could not resolve the issue without resort to mere speculation, stating:  Fecal incontinence is the involuntary passage of flatus or feces.  The underlying etiology is often complex with multiple possible contributing factors including anorectal structural abnormalities, neurologic disorders, cognitive or behavioral dysfunction, stool inconsistency, or general disability (particularly age).  Sometimes no cause can be found.  It is extremely common, affecting up to 10 percent of adults, but the true prevalence remains hidden due to the associated stigma.  The examiner noted that the Veteran recently had a colonoscopy, which did not show structural abnormalities. 

In a March 2016 VA examination, the examiner concluded that the Veteran's fecal incontinence was less likely than not a result of her service-connected disabilities.  At the time, the Veteran reported onset in 2008 while at work.  She stated that she felt something runny out of her bottom, not with gas or any other provocation such as laughing, sneezing or changing positions, but rather just sitting in her chair.  She would go to the bathroom and saw light colored, runny fecal matter on her undergarments, which sometimes contained mucus.  The Veteran obtained her own pads and wipes.  She did not report soreness, irritation or pain in the rectum.  She did not report blood.  She stated that it would happen four to five times per week with occurrences up to three times per day, including at night while sleeping.  The character of her bowel movements at that time was watery, and occurred about two or three times per day.  The oozing and seepage would not occur immediately after a bowel movement, but would arise randomly and often a few hours later.  There was no indication of urgency where she needed to get to the bathroom immediately.  While the Veteran reported changing her diet to treat the symptoms, she found no relief from this.  The Veteran reported being told that it may have been a consequence of her Hepatitis C during a previous medical visit.  At the time of the examination, the Veteran did not have advanced Hepatitis C that caused liver failure or cirrhosis.  She kept a change of undergarments, pads, and wipes with her.

The March 2016 examination diagnosed the Veteran with rectal sphincter control impairment with leakage that necessitated wearing pads.  However, the Veteran declined a physical exam at the time, as her June 2015 colonoscopy was normal, a well women examination in November 2015 showed a normal pelvic and perineum, and an endometrial biopsy in February 2016 showed no problem with her rectum and/or leakage during the procedure.

The examiner's conclusion was based upon a thorough assessment of the Veteran, her medical history, as well as her claims file.  The examiner researched the possible connection between Hepatitis C and rectal incontinence based upon a single assertion that they might be related.  Per a clinician's online research resource: Infection with Hepatitis C can lead to both acute and chronic Hepatitis.  There are several extrahepatic manifestation of chronic Hepatitis C, including hematologic diseases, autoimmune disorders, renal disease, and dermatologic conditions.  In most cases, these manifestations appeal to be directly related to the presence of the virus.  Loss of continence can result from dysfunction of the anal sphincters, abnormal rectal compliance, decreased rectal sensation, altered stool consistency, or a combination of any of these abnormalities.  Incontinence is usually multifactorial, since these derangements often coexist.  Mild impairment of any one mechanism will usually not cause incontinence since the other mechanisms for maintaining continence can usually compensate.  Patients with urge incontinence often have weakness of the external anal sphincter as well as decreased rectal capacity and rectal hypersensitivity, and patients with passive decal incontinence often have weakness of the internal anal sphincter.  Some of the more common causes of incontinence are: purpura, Raynaud phenomenon, cutaneous vasculitis, pruritus, psoriasis, porphyria cutanea targa, lichen planus, arthralgia, arthritis, myalgia, sensory neuropathy, motor neuropathy, sicca syndrome (dry mouth and dry eye), hypertension, and uveitis.

The examiner stated that diarrhea, loose stool, and rectal leakage are not known consequences of Hepatitis C.  The most common symptoms of Hepatitis C are fatigue, nausea, decreased appetite, muscle or joint pain, weakness, and weight loss.  The examiner explicitly ruled out incontinence as a diagnosis in that examination, as the Veteran did not have defecation dysfunction; she could still pinch off a stool.  She could still trust passing gas and could keep it gradual or minimal so it does not make a loud noise, which was an indicator of good rectal tone, which was similarly noted in the 2010 and 2015 colonoscopies. 

Additionally, the examiner noted that the Veteran did not have the following conditions that could cause rectal leakage: structural abnormalities, anal sphincter muscles obstetrical injury, hemorrhoidectomy, anal dilation, radiation, inflammatory bowel disease, rectum prolapse, hypersensitivity/hyposensitivity, neoplasms, congenital abnormalities, excessive perineal descent, puborectalis muscle trauma, obstetrical injury, pudendal nerve surgical injury, excessive perineal descent, central nervous system/spinal cord/autonomic nervous system injury, head injury, stroke, back surgery, diabetes mellitus, multiple sclerosis, tabes dorsalis, cauda equine injury or tumor,  anorectal sensation obstetrical injury, central nervous system/autonomic nervous system injury, fecal impaction dyssynergic defecation, inflammatory bowel disease, irritable bowel syndrome, bile salt malabsorption, dementia, or willful soiling, nor was she on medications that cause a laxative effect.

The examiner summarized that it was less likely than not that the Veteran's condition was caused or aggravated by her service-connected disabilities because the side effects of those conditions and the necessary medications do not cause diarrhea and/or rectal leakage.  The Hepatitis C treatment ended after 12 weeks or earlier with first complaints of rectal leakage preceding the medication.  Loose stool and/or leakage pre-dates her current medications for depression, fibromyalgia and gastroesophageal reflux disease (GERD).  In fact, one of her medications is more likely to cause constipation than loose stool, and would not likely affect the rectum.

In sum, the examiner concluded that the Veteran's rectal sphincter control impairment with leakage was less likely than not a consequence of her service or service-connected diseases.  This condition is not a symptom of her disabilities, nor the medications used to treat those disabilities.

The Board recognizes that the Veteran believes her fecal incontinence is a consequence of her service-connected disabilities.  While she is competent to provide testimony to establish the occurrence of medical symptoms, she is not medically qualified to prove a matter requiring medical expertise.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007).  The etiology of her condition is a complex medical determination and the issue of causation of a medical condition is a medical determination outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As such, the medical evidence of record does not show a connection between the Veteran's fecal incontinence and her service-connected disabilities.  Her single lay assertion that someone told her it might be related is noted, but does not receive comparable probative weight.  Thus, although the Board has carefully considered the lay contentions of record suggesting that the Veteran's fecal incontinence is related either to her military service or to her service-connected disabilities, the Board ultimately affords the objective medical evidence of record, which weighs against finding a connection between the Veteran's fecal incontinence and her service or her other service-connected disabilities, greater probative weight than the lay opinion.

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for fecal incontinence, to include as secondary to service-connected Hepatitis C, is denied.


ORDER

Entitlement to service connection for fecal incontinence, to include as secondary to service-connected Hepatitis C, is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


